DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 1/25/2021.

This application is in condition for allowance except for the following formal matters: 
DRAWING:
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both “a via” as shown in Fig. 1a and 1b and “ an insulating layer” as shown in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

IN THE CLAIM
	Re. claim 1: The phrase “a conductor path, having an outer conductor layer” as 

		After the phrase “the outer barrier layer of the at least one connection;” as recited in line 10, deletes the phrase “and”.
	The phrase “whereby the thickness of the outer barrier layer is reduced” as recited in line 11 appears to be --whereby a thickness of the outer barrier layer is reduced--.
Re. claim 6: The phrase “wherein the material of the barrier layer is selected” as recited in lines 1 and 2 appears to be --wherein a material of the outer barrier layer is selected--.
Re. claim 7: The phrase “wherein the via comprises a copper layer disposed within the via” as recited in lines 1 and 2 appears to be --wherein the at least one via comprises a copper layer disposed within the at least one via--.
Re. claim 8: The phrase “wherein the adhesion layer is selected” as recited in line 1 appears to be --wherein the adhesion layer of the each of the at least two connections is selected--.

Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record of Otremba et al., modified by Bui, fails to disclose the claimed invention such as the at least one connection has a contact layer, an adhesion layer disposed on the contact layer, and an outer barrier layer disposed on the adhesion layer and chemically cleaning the at least one opening whereby a thickness of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729